Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 03/10/2022.
Claims 1-13, 21-27 are pending in this application.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. Applicant asserts that the prior art of record fails to disclose the limitations of “detect a loss of communication, via a first communication protocol,” and “after the detection of the loss of communication, receive a promote input instructing the first computing device to assume a group leader role for the group of computing devices…in response to receiving the promote input, send, via a second communication protocol different than the first communication protocol, a query for information about the second computing device currently having the group leader role and based on receiving no response to the query from the second computing device via the second communication protocol within a threshold period of time, assume the group leader role with the first computing device.”  Examiner respectfully disagrees.  Mackay discloses in an example implementation; a TCP connection timeout can be 15 seconds. If a given TCP connection times out for a follower device, the associated leader device can be assumed to be offline (e.g., dead), and the follower device (e.g., in cooperation with other devices in playback group of the system 100) can determine a new leader.  To determine if the leader device is active, the given follower device can, alternatively, start sending clock synchronization (sync) requests to the leader device. Each follower device in a playback group can send such clock sync requests to the leader device at least once every 5 seconds. If a follower device does not receive any clock sync responses (from an indicated leader device) within 20 seconds, it can assume that the indicated leader device has been lost (e.g., has gone offline, was unplugged, disconnected, etc.) and a new leader for the associated playback group can be determined (e.g., starting by re-querying). ([0051]).  Playback group members, e.g., in the system 100, can discover each other as they come online, and keep track of other group members using casting service queries and casting service announcements (e.g., mDNS messages), such as shown in FIG. 2. For instance, when a (playback) device of the system 100 comes online or when its group membership changes, it can announce such events and/or changes. The playback device coming online can also query all other local playback devices. After a timeout period (e.g., 1 second), the playback device coming online can determine the group leader for each playback group that it is a member of.  A service (SRV) record, which can be included in DNS information for the devices of the system 100, can contain a “leadership metric” in priority and weight fields (e.g., as a 32-bit metric) of the record. The SRV record can also contain a host IP address and a port ID of the advertised service. The leadership metrics (of all members of a group) can be used by each group member to determine which device should be the playback group leader for a given playback group (e.g., the device with the largest leadership metric can be selected (identified) as the leader). ([0045], [0049]).  In an implementation, if a playback device thinks it should become the new group leader of a given playback group, that playback device can go into a probing state, placing its SRV and TXT records (as discussed above) into an authority section of a corresponding probe query.  Upon receiving this query, the current leader (if any) checks to see if the probing device should actually be the leader (e.g., based on leadership metrics). If the current leader determines it should be replaced, it should immediately send goodbye packets for its leader service and deregister as the group leader. The probing device can finish probing (e.g., in approximately 1 second, or less) after the deregistration of the previous leader device and become the new leader. In such approaches, there can be a short time window (e.g., approximately 1 second, or less) where there is no leader for a given playback group ([0052]).  In other words, MacKay discloses that after a leader device is detected to be offline, a new leader for the group can be determined by re-querying.  The follower devices query (i.e. re-query) by using service queries and casting service announcements (e.g., mDNS messages).  The mDNS messages comprises of leadership metric.  If a playback device thinks it should become the new group leader of a given playback group, that playback device can go into a probing state, placing (e.g. promote input) its SRV and TXT (mDNS) records into an authority section of a corresponding probe query and sending the query to the current leader (if any) (i.e. send, via a second communication protocol a query for information about the second computing device currently having the group leader role). The current leader (if any) needs to be replace, the current leader sends goodbye packets, the probing device finish probing in a time window of 1 second (threshold) after the deregistration of current leader (i.e. no response from already deregister current leader within probing time window), the probing device become the new leader based on its leadership metric sent on mDNS announcement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-10, 21-22, 24, 26-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mackay et al. (US 2018/0262792 A1).
Regarding claim 1, Mackay discloses an article comprising at least one non-transitory machine-readable storage medium comprising instructions executable by at least one processing resource ([0156], [0157]:  processor and memory) of a first computing device of a group of computing devices to: 
detect a loss of communication, via a first communication protocol, between the first computing device and a second computing device of the group of computing devices ([0051]:  To determine if the leader device is active, the given follower device can, alternatively, start sending clock synchronization (sync) requests (e.g. first protocol) to the leader device. Each follower device in a playback group can send such clock sync requests to the leader device at least once every 5 seconds. If a follower device does not receive any clock sync responses (from an indicated leader device) within 20 seconds, it can assume that the indicated leader device has been lost (e.g., has gone offline, was unplugged, disconnected, etc.); 
after the detection of the loss of communication, receive a promote input instructing the first computing device to assume a group leader role for the group of computing devices ([0051]:  If a given TCP connection times out for a follower device, the associated leader device can be assumed to be offline (e.g., dead), and the follower device (e.g., in cooperation with other devices in playback group of the system 100) can determine a new leader. [0052]:  if a playback device thinks it should become the new group leader of a given playback group, that playback device can go into a probing state, placing its SRV and TXT records (as discussed above) into an authority section of a corresponding probe query.  [0124]:  the designation of a leader playback device can be based on respective leadership metrics for the first media playback device and the second media playback device, the leadership metrics being based on respective attributes for network connections (e.g., network connection quality) of the first media playback device and the second media playback device. In other approaches, the designation of the leader device and the follower device for the first media playback device and the second media playback device can be preconfigured); 
in response to receiving the promote input, send, via a second communication protocol different than the first communication protocol, a query for information about the second computing device currently having the group leader role ([0043]-[0044]:  a playback group configuration process can include each playback device that is a member of at least one group (e.g., of a local media playback and/or media casting system) transmitting (broadcasting) a “service announcement” (e.g., an mDNS) message (i.e. second communication protocol) to other online playback devices, such as illustrated in FIG. 2. In an example implementation, such a message can be a text (TXT) record.  A service (SRV) record, which can be included in DNS information for the devices of the system 100, can contain a “leadership metric” in priority and weight fields.  [0052]:  if a playback device thinks it should become the new group leader of a given playback group, that playback device can go into a probing state, placing its SRV and TXT records (as discussed above) into an authority section of a corresponding probe query.  Upon receiving this query, the current leader (if any) checks to see if the probing device should actually be the leader (e.g., based on leadership metrics); 
based on receiving, from the second computing device, a response to the query via the second communication protocol, determine not to assume the group leader role with the first computing device in response to the promote input; and based on receiving no response to the query from the second computing device via the second communication protocol within a threshold period of time, assume the group leader role with the first computing device ([0052]:  Upon receiving this query, the current leader (if any) checks to see if the probing device should actually be the leader (e.g., based on leadership metrics). If the current leader determines it should be replaced, it should immediately send goodbye packets for its leader service and deregister as the group leader. The probing device can finish probing (e.g., in approximately 1 second, or less) after the deregistration of the previous leader device and become the new leader. In such approaches, there can be a short time window (e.g., approximately 1 second, or less) where there is no leader for a given playback group).

Regarding 2, Mackay discloses the article of claim 1, wherein the second communication protocol is a multicast Domain Name System (mDNS) protocol (Mackay, [0043]-[0044], [0058]:  playback devices can be configured to listen to an mDNS service, where flags are used to indicate playback groups that are currently casting. In implementations that include groups-on-demand, because all casts can be associated with a group (including virtual groups for single device casts), the mDNS service can provide information about all current media casting sessions).  

Regarding claim 4, Mackay discloses the article of claim 2, wherein the instructions are executable to, before detecting the loss of communication: 9054118116/051,1442receive an authority sequence identifier from the second computing device having the group leader role (Mackay, [0045]-[0046]:  The leadership metrics (of all members of a group) can be used by each group member to determine which device should be the playback group leader for a given playback group (e.g., the device with the largest leadership metric can be selected (identified) as the leader).  A playback device (e.g., one of the follower devices 150, 160, 170) does not have the ability to be a playback group leader, such as due to limited CPU/memory, it can return a 0 as its leadership metric); store the received authority sequence identifier in persistent storage of the first computing device (Mackay, [0004]:  the first media playback device and the second media playback device can each include a respective record indicating membership in the media playback group); and assume, with the first computing device, a backup group leader role for the group of computing devices (Mackay, [0010]:  designating one of the first media playback device and the second media playback device as a leader playback device of the media playback group, where the one of the first media playback device and the second media playback device not designated as the leader playback device can be designated as a follower playback device of the media playback group.

Regarding claim 6, Mackay discloses the article of claim 4, wherein the instructions to assume the group leader role at the first computing device comprise instructions executable to: modify the authority sequence identifier stored in the persistent storage of the first computing device; modify a text record for an mDNS payload of the first computing device to include the modified authority sequence identifier and an indication that the first computing device has the group leader role (Mackay, [0052]:  if a playback device thinks it should become the new group leader of a given playback group, that playback device can go into a probing state, placing its SRV and TXT records into an authority section of a corresponding probe query. Upon receiving this query, the current leader (if any) checks to see if the probing device should actually be the leader (e.g., based on leadership metrics). [0085]:  For each playback group that a given playback device is a member of, the given playback device (e.g., in cooperation with other playback devices in each playback group) can then determine which playback device should be the group leader for that group (based on the leader quality information, such as the leadership metrics discussed above, contained in corresponding SRV and/or TXT records), wherein the mDNS payload is returned in mDNS responses to mDNS queries (Mackay, [0084]: . Responses to the queries can be received and, from those responses, each playback device can determine which other playback devices on the network are members of the same playback groups that it is a member of); start, at the first computing device, a plurality of group services for the group of computing devices (Mackay, [0088]:  Service responses (announcements) can then come back in response to the query, including the casting service for the group. The user can then select the group as a casting target. In response to the selection, a transport connection can be set up to a group-specific port (e.g., to a cast receiver 204 via a cast connection 202).  

Regarding claim 7, Mackay discloses the article of claim 6, wherein the instructions are executable to: detect restoration of communication between the first and second computing devices; provide a first mDNS message, including the mDNS payload, to the second computing device (Mackay, [0040]:  When a previously offline device of the disbanded group next comes online and announces its membership in a disbanded group), the first mDNS message including the mDNS payload having the 9054118116/051,144 3modified text record of the first computing device, including the modified authority sequence identifier (Mackay, [0052]:  if a playback device thinks it should become the new group leader of a given playback group, that playback device can go into a probing state, placing its SRV and TXT records into an authority section of a corresponding probe query. Upon receiving this query, the current leader (if any) checks to see if the probing device should actually be the leader (e.g., based on leadership metrics). [0085]:  For each playback group that a given playback device is a member of, the given playback device (e.g., in cooperation with other playback devices in each playback group) can then determine which playback device should be the group leader for that group (based on the leader quality information, such as the leadership metrics discussed above, contained in corresponding SRV and/or TXT records); and receive a second mDNS message from the second computing device, the second mDNS message including an mDNS payload having a text record including an authority sequence identifier of the second computing device and a role claimed by the second computing device (Mackay, [0085]:  or each playback group that a given playback device is a member of, the given playback device (e.g., in cooperation with other playback devices in each playback group) can then determine which playback device should be the group leader for that group (based on the leader quality information, such as the leadership metrics discussed above, contained in corresponding SRV and/or TXT records).  

Regarding claim 8, Mackay discloses the article of claim 7, wherein the instructions are executable to: compare the received authority sequence identifier of the second computing device with the modified authority sequence identifier of the first computing device; and based at least on a result of the comparison ([0128]:  designating one of the first media playback device and the second media playback device as the leader playback device based on a comparison of the leadership metric for the first media playback device and the leadership metric for the second media playback device. For instance, the playback device with a higher (greater, larger, etc.) effective_SNR value can be designated as the leader device), transition the second computing device to the backup group leader role while the first computing device remains in the group leader role (Mackay, [0052]: Upon receiving this query, the current leader (if any) checks to see if the probing device should actually be the leader (e.g., based on leadership metrics). If the current leader determines it should be replaced, it should immediately send goodbye packets for its leader service and deregister as the group leader. The probing device can finish probing (e.g., in approximately 1 second, or less) after the deregistration of the previous leader device and become the new leader).

Regarding claim 9, Mackay discloses a system comprising a first computing device, of a group of computing devices, the first computing device comprising: at least one processing resource; and at least one non-transitory machine-readable storage medium ([0156], [0157]:  processor and memory) comprising instructions executable by the at least one processing resource to:   
detect a loss of communication, via a first communication protocol, between the first computing device and a second computing device of the group of computing devices ([0051]:  To determine if the leader device is active, the given follower device can, alternatively, start sending clock synchronization (sync) requests (e.g. first protocol) to the leader device. Each follower device in a playback group can send such clock sync requests to the leader device at least once every 5 seconds. If a follower device does not receive any clock sync responses (from an indicated leader device) within 20 seconds, it can assume that the indicated leader device has been lost (e.g., has gone offline, was unplugged, disconnected, etc.); 
after the detection of the loss of connection, receive a promote input instructing the first computing device to assume a group leader role for the group of computing devices ([0051]:  If a given TCP connection times out for a follower device, the associated leader device can be assumed to be offline (e.g., dead), and the follower device (e.g., in cooperation with other devices in playback group of the system 100) can determine a new leader. [0052]:  if a playback device thinks it should become the new group leader of a given playback group, that playback device can go into a probing state, placing its SRV and TXT records (as discussed above) into an authority section of a corresponding probe query.  [0124]:  the designation of a leader playback device can be based on respective leadership metrics for the first media playback device and the second media playback device, the leadership metrics being based on respective attributes for network connections (e.g., network connection quality) of the first media playback device and the second media playback device. In other approaches, the designation of the leader device and the follower device for the first media playback device and the second media playback device can be preconfigured); 
in response to receiving the promote input, send a multicast Domain Name System (mDNS) query for information about the second computing device currently having the group leader role, wherein mDNS is a second communication protocol different than the first communication protocol ([0043]-[0044]:  a playback group configuration process can include each playback device that is a member of at least one group (e.g., of a local media playback and/or media casting system) transmitting (broadcasting) a “service announcement” (e.g., an mDNS) message (i.e. second communication protocol) to other online playback devices, such as illustrated in FIG. 2. In an example implementation, such a message can be a text (TXT) record.  A service (SRV) record, which can be included in DNS information for the devices of the system 100, can contain a “leadership metric” in priority and weight fields.  [0052]:  if a playback device thinks it should become the new group leader of a given playback group, that playback device can go into a probing state, placing its SRV and TXT records (as discussed above) into an authority section of a corresponding probe query.  Upon receiving this query, the current leader (if any) checks to see if the probing device should actually be the leader (e.g., based on leadership metrics); 
based on receiving, from the second computing device, an mDNS response to the mDNS query, determine not to assume the group leader role with the first computing device in response to the promote input; and based on receiving no mDNS response to the mDNS query from the second computing device within a threshold period of time, assume the group leader role with the first computing device ([0052]:  Upon receiving this query, the current leader (if any) checks to see if the probing device should actually be the leader (e.g., based on leadership metrics). If the current leader determines it should be replaced, it should immediately send goodbye packets for its leader service and deregister as the group leader. The probing device can finish probing (e.g., in approximately 1 second, or less) after the deregistration of the previous leader device and become the new leader. In such approaches, there can be a short time window (e.g., approximately 1 second, or less) where there is no leader for a given playback group).

Regarding claim 10, Mackay discloses the system of claim 9, wherein: the loss of communication is associated with a first network interface of the first computing device; and the instructions are executable to: in response to receiving the promote input, send a plurality of mDNS queries for information about the second computing device currently having the group leader role via a plurality of network interfaces of the first computing device, including the first network interface (Mackay, [0043]:  a playback group configuration process can include each playback device that is a member of at least one group (e.g., of a local media playback and/or media casting system) transmitting (broadcasting) a “service announcement” (e.g., an mDNS) message to other online playback devices.  [0052]:  if a playback device thinks it should become the new group leader of a given playback group, that playback device can go into a probing state, placing its SRV and TXT records (as discussed above) into an authority section of a corresponding probe query. Upon receiving this query, the current leader (if any) checks to see if the probing device should actually be the leader (e.g., based on leadership metrics). If the current leader determines it should be replaced, it should immediately send goodbye packets for its leader service and deregister as the group leader. The probing device can finish probing (e.g., in approximately 1 second, or less) after the deregistration of the previous leader device and become the new leader).

Regarding claim 21; the claim is interpreted and rejected for the same reason as set forth in claim 1.

Regarding claim 22; the claim is interpreted and rejected for the same reason as set forth in claim 2.

Regarding claim 24; the claim is interpreted and rejected for the same reason as set forth in claim 4.

Regarding claim 26; the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 27; the claim is interpreted and rejected for the same reason as set forth in claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 13, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mackay in view of Murakami et al. (US 2018/0280797 A1).
Regarding claim 3, Mackay discloses the article of claim 2. 
However, Mackay discloses wherein the first communication protocol is an Internet Control Message Protocol (ICMP).  
In an analogous art, Murakami discloses wherein the first communication protocol is an Internet Control Message Protocol (ICMP) ([0035]:  the game server 102 periodically transmits a ping to the game terminals 104. This ping is a lightweight communication command based on ICMP (Internet Control Message Protocol), which is used to measure how long it takes for a destination to be able to communicate, that is, how long communication take).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Mackay to comprise “wherein the first communication protocol is an Internet Control Message Protocol (ICMP)” taught by Murakami.
One of ordinary skilled in the art would have been motivated because it would have enabled to change the host terminal when the ping value of the host terminal exceeds a threshold (Murakami, [0071]).  

Regarding claims 13 and 23; the claims are interpreted and rejected for the same reason as set forth in claim 3.

Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mackay in view of Vandwalle et al. (US 10,003,642 B2).
Regarding claim 5, Mackay discloses the article of claim 4.
However, Mackay does not disclose wherein the instructions are executable to, before detecting the loss of communication: acquire group configuration information from the second computing device; and periodically synchronize the acquired group configuration information stored on the first computing device with the group configuration information of the second computing device when the first computing device has the backup group leader role.  
In an analogous art, Vandwalle discloses wherein the instructions are executable to, before detecting the loss of communication: acquire group configuration information from the second computing device; and periodically synchronize the acquired group configuration information stored on the first computing device with the group configuration information of the second computing device when the first computing device has the backup group leader role (column 6, 1-6:  Through the synchronization and master selection processes, devices are automatically organized into a hierarchical cluster, in which masters at each level (or stratum) of the hierarchy periodically broadcast synchronization parameters in order to achieve and maintain synchronization among devices in an area.).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Mackay to comprise “wherein the instructions are executable to, before detecting the loss of communication: acquire group configuration information from the second computing device; and periodically synchronize the acquired group configuration information stored on the first computing device with the group configuration information of the second computing device when the first computing device has the backup group leader role” taught by Vandwalle.
One of ordinary skilled in the art would have been motivated because it would have enabled devices within a cluster synchronize among themselves to promote discovery of peer devices and available services (Vandwalle, column 3, 21-22).  

Regarding claim 25; the claim is interpreted and rejected for the same reason as set forth in claim 5.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mackay in view of Goshkov et al. (US 2019/0347352 A1).
Regarding claim 11, Mackay discloses the system of claim 9.
However, Mackay does not disclose wherein the instructions are executable to: in response to the detection of the loss of communication, output an alert via a user interface of the first computing device; wherein the promote input is received by the first computing device, via the user interface, after the alert is output.
In an analogous, Goshkov discloses wherein the instructions are executable to: in response to the detection of the loss of communication, output an alert via a user interface of the first computing device; wherein the promote input is received by the first computing device, via the user interface, after the alert is output ([0080]:  the example intervention requestor 290 requests a manual failover and/or manual intervention. (Block 835). In examples disclosed herein, the manual failover and/or manual intervention are requested by displaying a prompt to an administrator of the database system 110).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Mackay to comprise “wherein the instructions are executable to: in response to the detection of the loss of communication, output an alert via a user interface of the first computing device; wherein the promote input is received by the first computing device, via the user interface, after the alert is output” taught by Goshkov.
One of ordinary skilled in the art would have been motivated because it would have enabled manual failover by displaying a prompt to the administrator (Goshkov, [0037]).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mackay in view of Ishii et al. (US 2016/0080200 A1).
Regarding claim 12, Mackay discloses the system of claim 9.
However, Mackay does not disclose wherein the instructions are executable to: in response to receiving an mDNS response to the mDNS query from the second computing device within the threshold period of time, output an error via a user interface of the first computing device.
In an analogous, Ishii discloses wherein the instructions are executable to: in response to receiving an mDNS response to the mDNS query from the second computing device within the threshold period of time, output an error via a user interface of the first computing device ([0084]:  After waiting for the responses for a predetermined period of time, the MFP 200-4 displays, on the display 107, the attributes of the master apparatuses on the registration destination selection screen 310 according to the inquiry responses from the master apparatuses).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Mackay to comprise “wherein the instructions are executable to: in response to receiving an mDNS response to the mDNS query from the second computing device within the threshold period of time, output an error via a user interface of the first computing device” taught by Ishii.
One of ordinary skilled in the art would have been motivated because it would have enabled to display available master apparatus (Ishii, [0084]).  

Additional References
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Johnson et al., US 2018/0315035 A1: Systems and Methods for Point of Sale Data Synchronization. 
Evans, US 2012/0254342 A1: Method for Providing Access to Data Items from a Distributed Storage System.
Han et al., US 2013/0297757 A1:  United Router Farm Setup.
Bradley, US 9,456,356 B2:  Methods for Synchronizing Data in a Network.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446          


/GIL H. LEE/Primary Patent Examiner, Art Unit 2446